EXHIBIT 10.31

LOGO [g352670g79v04.jpg]

100 Bayview Circle, Suite 3400

Newport Beach, CA 92660

www.alliancehealthcareservices-us.com

May 31, 2012

Michael J. Shea

XXXX XXXXX XXXXX

XXXXXXXX XXXX, CA XXXXX

 

Re: Appointment as Chief Operating Officer

Dear Mike:

I am very pleased to offer you the position of Chief Operating Officer of
Alliance HealthCare Services, Inc. (“Alliance”). This position reports directly
to Chairman of the Board and Chief Executive Officer. Your appointment will be
effective no later than June 4, 2012. Your base compensation will be $500,000
annually, subject to withholding obligations and payable in accordance with
Alliance’s normal payroll procedures. You will also be eligible in 2012 for a
target annual bonus equal to 85% of your base compensation, which will be
pro-rated based upon your actual start date.

The bonus will be determined in accordance with Alliance’s Executive Incentive
Plan. The 2012 Executive Incentive Plan is comprised of the following
components:

 

  •  

40% based on achievement of specified individual performance objectives (MBO’s)
which will be determined on an annual basis. These goals will be developed in
conjunction with the CEO and are subject to review and approval by the Board of
Directors;

 

  •  

40% based on achievement of annual profitability goals based upon the approved
annual budget; and

 

  •  

20% based on the “Return on Capital” component of Alliance’s Executive Incentive
Plan which incorporates the actual financial performance relative to capital
invested for all de novo projects and acquisitions.

You will receive an award of 600,000 stock options with an exercise price equal
to the closing Alliance stock price on your start date. Options will vest 33
1/3% on each of the first three anniversary dates of the option grant, subject
to your continued service to Alliance through each vesting date.



--------------------------------------------------------------------------------

May 31, 2012

Michael J. Shea

Page 2

 

On December 31, 2012, you will be eligible to receive an additional award of
75,000 stock options with an exercise price equal to the closing Alliance stock
price on the date of award. This award will be granted to you in the event you
achieve the MBO’s and PAL targets for 2012 established by the Board of Directors
of Alliance. Options will vest 33 1/3% on each of the first three anniversary
dates of the option grant, subject to your continued service to Alliance through
each vesting date.

On December 31, 2013, you will be eligible to receive an additional award of
75,000 stock options with an exercise price equal to the closing Alliance stock
price on the date of award. This award will be granted to you in the event you
achieve the MBO’s and PAL targets for 2013 established by the Board of Directors
of Alliance. Options will vest 33 1/3% on each of the first three anniversary
dates of the option grant, subject to your continued service to Alliance through
each vesting date.

You will also receive a signing bonus of $472,000. 30% of the signing bonus will
be comprised of Alliance Restricted Stock Units (“RSUs”) that vest 33 1/3% on
each of the first three anniversary dates of the award, subject to your
continued service to Alliance through each vesting date. The remaining 70% will
be comprised of cash. The number of RSUs will be calculated based upon the
closing Alliance stock price on your start date.

Subject to your continued employment with Alliance through December 31, 2012, on
such date, you will receive a deferred signing bonus of $172,000. 30% of such
bonus will be comprised of Alliance RSUs that vest 33 1/3% on each of the first
three anniversary dates of the award, subject to your continued service to
Alliance through each vesting date. The remaining 70% will be comprised of cash.
The number of RSUs will be calculated based upon the closing Alliance stock
price on the date of award.

Subject to your continued employment with Alliance through December 31, 2013, on
such date, you will receive a deferred signing bonus of $173,000. 30% of such
bonus will be comprised of Alliance RSUs that vest immediately. The remaining
70% will be comprised of cash. The number of RSUs will be calculated based upon
the closing Alliance stock price on the date of award.

Subject to your continued employment with Alliance through December 31, 2014, on
such date, you will receive a deferred signing bonus of $173,000. 30% of such
bonus will be comprised of Alliance RSUs that vest immediately. The remaining
70% will be comprised of cash. The number of RSUs will be calculated based upon
the closing Alliance stock price on the date of award.

To the extent that any of your Davita options vest during the notice period but
prior to joining Alliance, the spread value of such vested Davita options as of
the termination of your employment with Davita will be deducted from the first
portion of the signing bonus ($472,000) on a dollar-for-dollar basis.

You will also receive (i) a monthly car allowance, (ii) reimbursement of moving
expenses, (iii) reimbursement for temporary living and travel expenses in
connection with your relocation up to the date of the commencement of your
employment, commensurate with executive relocation practices of Alliance
Healthcare Services, and (iv) a housing allowance of $3,000 per



--------------------------------------------------------------------------------

May 31, 2012

Michael J. Shea

Page 3

 

month for a period of 12 months, beginning in the month that you commence your
employment. The foregoing allowances are subject to your continued employment
with Alliance, and shall cease upon the date of your separation of employment
from Alliance for any reason, unless otherwise agreed between you and Alliance
in writing.

You will be eligible for four weeks of paid vacation per year as well as all
other company benefits, subject to the terms and conditions of each program.
This includes Alliance’s health and welfare plans, as well as the Alliance
401(k) retirement savings plan.

All interpretations and determinations made by Alliance regarding this offer
letter are conclusive and binding on both parties. Any provisions contained in
this letter that relate to stock options or RSUs will be subject at all times to
all terms and conditions contained in the 1999 Equity Plan for Employees of
Alliance Imaging, Inc. and Subsidiaries, as amended [former company name], and
any applicable Non-Qualified Stock Option Agreement and Restricted Stock Unit
Agreement entered into between you and the Company. In addition, the above
outlines terms are applicable only during your employment with Alliance. Either
you or Alliance may end your employment relationship at any time with or without
cause or advance notice. In addition, Alliance is an at-will employer;
therefore, none of these arrangements (whether communicated in this letter, or
otherwise) shall in any way change your at-will employment status or constitute
a guarantee or an employment contract, for a specific term or otherwise.
Alliance is, however, prepared to enter into an Executive Severance Agreement
with a term of 18 months, subject to your acceptance of the terms of this offer
letter.

This offer letter has been reviewed and approved by the Compensation Committee
and the Board of Directors of Alliance Healthcare Services.

If you agree with the terms in this letter, please sign below where indicated
and return a copy to me. In addition, if you have any questions, please feel
free to contact me directly.

I am very excited to welcome you to Alliance, and the Executive Team shares my
confidence in your ability to contribute substantially to our collective
success.

Warmest regards,

 

/S/ AARON A. BENDIKSON

Aaron A. Bendikson Chairman Compensation Committee Alliance HealthCare Services,
Inc.

Offer accepted by:

 

/S/ MICHAEL J. SHEA

   

May 31, 2012

  Michael J. Shea     Date  